IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                        AT JACKSON

   ANTHONY MURFF v. DAVID MILLS, WARDEN, WEST TENNESSEE
                   STATE PENITENTIARY

                Direct Appeal from the Circuit Court for Lauderdale County
                                No. 5892    Joe H. Walker, Judge

                   No. W2004-02210-CCA-R3-HC - Filed January 28, 2005

The Petitioner, Anthony Murff, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. Because Petitioner has failed
to allege a ground entitling him to habeas corpus relief, we grant the State's motion and affirm
the judgment of the lower court.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals


J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ., joined.


Anthony Murff, pro se.


Paul G. Summers, Attorney General & Reporter; Rachel E. Willis, Assistant Attorney General,
for the appellee, the State of Tennessee.


                                  MEMORANDUM OPINION


        On March 16, 2001, the Lauderdale County Circuit Court entered a judgment approving
the jury’s verdict finding the Petitioner Anthony Murff guilty of one count of especially
aggravated robbery and imposing a sentence of sixty years confinement. On August 11, 2004,
the Petitioner filed a petition seeking habeas corpus relief. As grounds for relief, Petitioner
asserted that the trial court lacked jurisdiction to enter the judgment because the judgment was
not signed by the trial court clerk and that the judgment failed to run in the name of the State of
Tennessee. The trial court summarily dismissed the petition on August 16, 2004. The Petitioner
timely filed a notice of appeal document. The Petitioner is currently incarcerated in Lauderdale
County, Tennessee.


         Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a
writ. However, the grounds upon which our law provides relief are very narrow. Taylor v. State,
995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when it
appears upon the face of the judgment or the record of the proceedings upon which the judgment
is rendered that (1) the convicting court was without jurisdiction or authority to sentence a
defendant; or (2) defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993).


        Petitioner argues that Tennessee Constitution Article VI, Section 12 requires judgments
to run in the name of the State of Tennessee and to be signed by the clerk of the court. The State
has responded that neither allegation raised by Petitioner constitute a valid ground for the
issuance of a writ of habeas corpus. In support of its position, the State relies upon Kenneth B.
White v. State, No. M2003-02833-CCA-R3-HC, 2004 WL 2387508, *1 (Tenn. Crim. App., at
Nashville, Oct. 26, 2004). In Kenneth B.White, a panel of this Court determined that a judgment
form is a “final process” and not an “original process” referenced in Tennessee Constitution
Article VI, Section 12. Kenneth B. White v. State, No. M2003-02833-CCA-R3-HC, 2004 WL
2387508, at * 2 (citation omitted). Accordingly, this Court concluded that the form of a
judgment was not dictated by Article VI, Section 12 of the Tennessee Constitution. Id. The trial
court used the required judgment form in this case and the judgment form complies with Rule
32(e), Tennessee Rules of Criminal Procedure. Petitioner's argument that the judgment is void
because it was not signed by the clerk and did not run in the name of the State of Tennessee is
not well-taken and does not constitute a ground for habeas corpus relief.


        Petitioner has failed to present any evidence establishing that his sentence has expired or
that his conviction is void. Accordingly, the State’s motion is granted. The judgment of the trial
court is affirmed in accordance with Rule 20, Rules of the Tennessee Court of Criminal Appeals.




                                                                         J.C. MCLIN, JUDGE